UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — June 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: In early August, equity markets around the world were rocked by indications of slowing economic growth and worsening debt issues in Europe and the United States. Significantly, Standard & Poor’s downgraded U.S. sovereign debt to AA+ from AAA on August 5. While Putnam’s investment team believes the downgrade will have limited immediate impact on the real economy, it is important to recognize that market volatility has risen in the near term. Long-term investors are wise to seek the counsel of their financial advisors during volatile times and to remember that market volatility historically has served as an opportunity for nimble managers to both guard against risk and pursue new opportunities. We believe that many investment opportunities still exist today, and that Putnam’s active, research-intensive investment approach offers shareholders a potential advantage in thisenvironment. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms.Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 6/30/11) Investment objective Capital appreciation Net asset value June 30, 2011 Class IA: $11.93 Class IB: $11.84 Total return at net asset value (as of 6/30/11)‡ Class IA shares* Class IB shares† MSCI World Index (ND) 6 months 11.59% 11.42% 5.29% 1 year 39.14 38.73 30.51 5 years 9.67 8.26 11.94 Annualized 1.86 1.60 2.28 10 years 32.02 28.85 47.86 Annualized 2.82 2.57 3.99 Life 241.22 227.16 301.37 Annualized 5.97 5.76 6.79 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 1, 1990. † Class inception date: April 30, 1998. ‡ Prior performance benefited from the receipt of a Tyco International, Ltd. class action settlement pertaining to investments made prior to 2003. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 6/30/11. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT Global Equity Fund 1 Report from your fund’s manager Global stocks finished up for the first six months of the year, and Putnam VT Global Equity Fund’s class IA shares performed exceedingly well. What drove the fund’s positive performance? Stock selection was the primary driver of performance in the portfolio. From a top-down perspective, the dominant theme was the strengthening global economy, and this focus also guided sector positioning. We were underweight defensive categories and maintained a strong offensive stance. The portfolio was overweight energy and materials, and underweight consumer staples, telecommunications, and utilities. Our strategy of hedging foreign currency risk also helped. We used forward currency contracts in order to hedge foreign exchange risk. In the past six months, the global economy exhibited a significant amount of volatility, alternating between growth and deceleration. What factors contributed to this turbulent environment? While global markets around the world experienced positive results during the period, they had to withstand a high level of volatility. These factors included the debt crisis in the eurozone’s periphery, Japan’s earthquake-tsunami-nuclear catastrophe, civil unrest in the Middle East and North Africa, and escalating commodity prices, notably the price of oil. Other concerns centered on the U.S. economic slowdown and political debate over U.S. debt troubles. Even so, markets around the world benefited from several forces, including continuing accommodative monetary conditions by central banks, healthy corporate earnings, a rise in corporate activity, and growth in emerging markets. You mentioned that the portfolio’s performance wasdriven by stock selection. Which holdings boosted performance? Aetna, a health maintenance organization, was the top contributor. Even though health care is considered a defensive investment, the portfolio was overweight the company. Aetna shares suffered under the regulatory pressures brought about by the national health-care reform bill that passed in 2010. Aetna benefited when its management team quickly cut costs and gained efficiencies. As a result, the company’s shares appreciated significantly during the semiannual period. Another contributor, Honam Petrochemical of South Korea, benefited from the global economic expansion. Honam makes and sells ethylene, a petrochemical that is used in housewares, pipes, films, and fabrics. The company increased its manufacturing capacity dramatically at precisely the right time, and its shares appreciated. Which holdings held back performance? Longtop Financial Technologies, a computer technology company that supplies technology to financial services firms in China, was the top detractor. This stock had been a favorite of the stock “shorting” community and has not been able to overcome that as a result. We still believe in the stock’s long-term potential. Many of China’s banks still have outdated computer systems, and we believe Longtop will benefit as these financial institutions upgrade their systems. Banco Santander Brasil also held back performance. When Brazil’s central bank established a more restrictive monetary policy during the period, the company’s shares suffered. We continue to hold the stock, however, believing in its long-term potential and that it should benefit from Brazil’s long-term economic growthstory. What is your outlook for the remainder of 2011? Equities are trading at historically low prices, and there has been a significant improvement in corporate profitability due to efficiency gains and cost restructuring. Companies have plenty of cash on hand, and there is significant liquidity for mergers and acquisitions, increasing dividends, and stock buybacks. The flows out of equities also have been dramatic and historic over the past couple of years. We expect that more investment dollars will move out of fixed-income investments and into equities over the next several months, further boostinggains. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The market may not favor growth- or value-style investing. Current and future portfolio holdings are subject to risk. Your fund’s manager Portfolio Manager Darren A. Jaroch is a CFA charterholder. He joined Putnam in 1999 and has been in the investment industry since 1996. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Global Equity Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financialrepresentative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2011, to June 30, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/11 for the 6 months ended 6/30/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.83 $6.13 $4.61 $5.86 Ending value (after expenses) $1,115.90 $1,114.20 $1,020.23 $1,018.99 Annualized expense ratio 0.92% 1.17% 0.92% 1.17% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Putnam VT Global Equity Fund 3 The fund’s portfolio 6/30/11 (Unaudited) COMMON STOCKS (97.2%)* Shares Value Airlines (1.7%) Cathay Pacific Airways, Ltd. (Hong Kong) 434,000 $1,011,634 Qantas Airways, Ltd. (Australia) † 417,257 827,477 United Continental Holdings, Inc. † S 106,900 2,419,147 Auto components (0.2%) Autoliv, Inc. (Sweden) S 7,200 564,840 Automobiles (2.0%) Dongfeng Motor Group Co., Ltd. (China) 1,126,000 2,146,260 Fiat SpA (Italy) 60,644 666,577 Ford Motor Co. † S 32,200 444,038 Nissan Motor Co., Ltd. (Japan) 162,500 1,706,548 Beverages (1.1%) Anheuser-Busch InBev NV (Belgium) 20,814 1,208,877 Carlsberg A/S Class B (Denmark) 14,213 1,548,034 Chemicals (4.7%) Agrium, Inc. (Canada) 13,700 1,204,144 Ashland, Inc. S 61,095 3,947,959 BASF SE (Germany) 23,861 2,341,042 CF Industries Holdings, Inc. 4,200 595,014 Honam Petrochemical Corp. (South Korea) 6,204 2,311,501 Nitto Denko Corp. (Japan) 19,300 980,786 Commercial banks (6.3%) Banco Santander Brasil SA (Brazil) 279,700 3,279,099 Barclays PLC (United Kingdom) 449,018 1,850,241 BNP Paribas SA (France) 25,859 1,998,641 Sberbank OJSC (Russia) 540,044 1,987,362 Wells Fargo & Co. 220,302 6,181,674 Communications equipment (0.6%) HTC Corp. (Taiwan) 44,000 1,503,060 Computers and peripherals (0.7%) Asustek Computer, Inc. (Taiwan) † 175,000 1,742,752 Construction and engineering (1.1%) Aveng, Ltd. (South Africa) 237,930 1,259,811 KBR, Inc. 38,600 1,454,834 Consumer finance (2.1%) Capital One Financial Corp. S 98,700 5,099,829 Diversified financial services (1.1%) ING Groep NV ADR (Netherlands) † S 60,200 744,674 JPMorgan Chase & Co. 48,500 1,985,590 Diversified telecommunication services (2.9%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 74,200 3,609,578 Verizon Communications, Inc. S 95,600 3,559,188 Electrical equipment (3.3%) Mitsubishi Electric Corp. (Japan) 527,000 6,123,062 Schneider Electric SA (France) 11,347 1,898,017 Electronic equipment, instruments, and components (0.8%) Vishay Intertechnology, Inc. † 124,805 1,877,067 COMMON STOCKS (97.2%)* cont. Shares Value Energy equipment and services (2.6%) National Oilwell Varco, Inc. S 30,900 $2,416,689 Oceaneering International, Inc. 51,540 2,087,370 Oil States International, Inc. † S 24,200 1,933,822 Food products (1.0%) Corn Products International, Inc. 45,660 2,524,085 Health-care providers and services (4.2%) Aetna, Inc. 127,700 5,630,293 UnitedHealth Group, Inc. S 88,200 4,549,356 Hotels, restaurants, and leisure (1.9%) Compass Group PLC (United Kingdom) 315,972 3,051,300 Kangwon Land, Inc. (South Korea) 17,760 476,365 TUI Travel PLC (United Kingdom) 338,153 1,219,264 Household durables (0.2%) Garmin, Ltd. S 14,000 462,420 Household products (0.9%) Reckitt Benckiser Group PLC (United Kingdom) 38,526 2,129,483 Independent power producers and energy traders (0.7%) Electric Power Development Co. (Japan) 60,600 1,637,501 Insurance (3.5%) Allied World Assurance Co. Holdings AG 11,500 662,170 AXA SA (France) 235,455 5,357,270 Hartford Financial Services Group, Inc. (The) S 42,300 1,115,451 Prudential Financial, Inc. 21,000 1,335,390 Internet software and services (0.8%) Telecity Group PLC (United Kingdom) † 214,683 1,911,038 IT Services (2.0%) Accenture PLC Class A S 71,100 4,295,862 Computer Sciences Corp. 12,800 485,888 Leisure equipment and products (0.4%) Sankyo Co., Ltd. (Japan) 21,200 1,096,147 Machinery (1.8%) ANDRITZ AG (Austria) 12,190 1,256,691 Fiat Industrial SpA (Italy) † 60,644 783,690 Metso Corp. OYJ (Finland) 43,107 2,451,704 Media (2.3%) DIRECTV Class A † 53,900 2,739,198 Fuji Media Holdings, Inc. (Japan) 631 936,157 Vivendi (France) 68,934 1,919,267 Metals and mining (4.9%) BHP Billiton, Ltd. (Australia) 23,283 1,100,944 First Quantum Minerals, Ltd. (Canada) 5,400 788,073 Fortescue Metals Group, Ltd. (Australia) 423,134 2,903,690 Freeport-McMoRan Copper & Gold, Inc. Class B 19,600 1,036,840 Rio Tinto PLC (United Kingdom) 42,570 3,071,568 Vedanta Resources PLC (United Kingdom) 40,247 1,354,166 Xstrata PLC (United Kingdom) 76,311 1,681,686 Oil, gas, and consumable fuels (11.4%) BG Group PLC (United Kingdom) 105,525 2,397,544 Chevron Corp. S 84,195 8,658,614 CNOOC, Ltd. (China) 758,000 1,780,692 4 Putnam VT Global Equity Fund COMMON STOCKS (97.2%)* cont. Shares Value Oil, gas, and consumable fuels cont. Gazprom OAO (Russia) † 405,141 $2,964,384 GS Holdings (South Korea) 11,122 820,517 Inpex Corp. (Japan) 250 1,846,485 Lukoil OAO ADR (Russia) 22,308 1,418,789 Nexen, Inc. (Canada) 53,266 1,201,809 Occidental Petroleum Corp. S 29,300 3,048,372 Petroleo Brasileiro SA ADR (Brazil) 17,100 579,006 Sunoco, Inc. S 39,700 1,655,887 Tatneft 144A ADR (Russia) S 35,344 1,523,326 Paper and forest products (1.9%) Domtar Corp. (Canada) S 50,238 4,758,543 Pharmaceuticals (7.7%) Astellas Pharma, Inc. (Japan) 60,100 2,324,910 AstraZeneca PLC (United Kingdom) 28,470 1,421,773 Eli Lilly & Co. 60,200 2,259,306 Forest Laboratories, Inc. † 15,000 590,100 Pfizer, Inc. 374,703 7,718,882 Sanofi (France) 54,620 4,396,849 Real estate investment trusts (REITs) (0.4%) CommonWealth REIT R 33,439 864,064 Real estate management and development (1.0%) Henderson Land Development Co., Ltd. (Hong Kong) 370,000 2,393,843 Road and rail (2.0%) Avis Budget Group, Inc. † S 95,865 1,638,333 Canadian National Railway Co. (Canada) 28,000 2,241,627 Seino Holdings Co., Ltd. (Japan) 148,000 1,065,799 Semiconductors and semiconductor equipment (3.0%) GT Solar International, Inc. † S 139,400 2,258,280 Macronix International Co., Ltd. (Taiwan) 2,802,130 1,720,794 Radiant Opto-Electronics Corp. (Taiwan) 526,330 1,716,341 Samsung Electronics Co., Ltd. (South Korea) 2,044 1,588,677 Software (3.5%) Adobe Systems, Inc. † 72,900 2,292,705 CA, Inc. 104,200 2,379,928 Intuit, Inc. † S 23,640 1,225,970 Longtop Financial Technologies Ltd. ADR (Hong Kong) † F S 42,526 127,578 Microsoft Corp. 94,376 2,453,776 Specialty retail (1.8%) Industria de Diseno Textil (Inditex) SA (Spain) 34,453 3,143,619 Kingfisher PLC (United Kingdom) 289,997 1,245,064 Textiles, apparel, and luxury goods (2.4%) Christian Dior SA (France) 4,966 782,354 Coach, Inc. 40,352 2,579,703 LVMH Moet Hennessy Louis Vuitton SA (France) 13,755 2,478,557 Tobacco (2.9%) Philip Morris International, Inc. 104,200 6,957,434 Trading companies and distributors (2.3%) Mitsui & Co., Ltd. (Japan) 165,000 2,854,602 W.W. Grainger, Inc. S 17,700 2,719,605 COMMON STOCKS (97.2%)* cont. Shares Value Wireless telecommunication services (1.1%) China Mobile, Ltd. (China) 288,000 $2,679,738 Total common stocks (cost $205,544,122) SHORT-TERM INVESTMENTS (18.4%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.17% d 39,909,950 $39,909,950 Putnam Money Market Liquidity Fund 0.04% e 4,272,190 4,272,190 SSgA Prime Money Market Fund 0.08% i P 50,000 50,000 U.S. Treasury Bills with an effective yield of 0.243%, October 20, 2011 ## $96,000 95,940 U.S. Treasury Bills with effective yields ranging from 0.091% to 0.145%, November 17, 2011 ## 628,000 627,770 Total short-term investments (cost $44,955,799) Total investments (cost $250,499,921) Key to holding’s abbreviations ADR American Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through June 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $244,118,845. † Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $219,478 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Putnam VT Global Equity Fund 5 DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 46.7% Hong Kong 1.5% Japan 10.0 Spain 1.3 United Kingdom 8.8 Finland 1.0 France 7.8 Germany 1.0 Canada 4.2 Denmark 0.6 Russia 3.3 Italy 0.6 Taiwan 2.8 South Africa 0.5 China 2.7 Austria 0.5 South Korea 2.1 Belgium 0.5 Australia 2.0 Other 0.5 Brazil 1.6 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $127,719,507) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 8/17/11 $3,451,932 $3,366,750 $(85,182) British Pound Sell 8/17/11 12,044 11,982 (62) Canadian Dollar Sell 8/17/11 1,358,780 1,327,224 (31,556) Euro Sell 8/17/11 1,488,423 1,458,427 (29,996) Norwegian Krone Sell 8/17/11 887,383 874,201 (13,182) Swedish Krona Sell 8/17/11 154,532 151,482 (3,050) Swiss Franc Buy 8/17/11 2,085,193 2,093,425 (8,232) Barclays Bank PLC British Pound Sell 8/17/11 126,223 125,505 (718) Euro Sell 8/17/11 2,924,205 2,868,290 (55,915) Hong Kong Dollar Sell 8/17/11 2,644,998 2,643,644 (1,354) Japanese Yen Buy 8/17/11 1,297,094 1,290,057 7,037 Norwegian Krone Buy 8/17/11 17,790 17,523 267 Swedish Krona Buy 8/17/11 1,122,554 1,099,463 23,091 Swiss Franc Buy 8/17/11 513,918 515,980 (2,062) Citibank, N.A. Australian Dollar Buy 8/17/11 1,238,739 1,207,997 30,742 British Pound Sell 8/17/11 818,524 814,450 (4,074) Canadian Dollar Buy 8/17/11 1,155,383 1,128,288 27,095 Danish Krone Sell 7/21/11 484,144 487,701 3,557 Euro Buy 8/17/11 2,141,130 2,100,439 40,691 Hong Kong Dollar Sell 8/17/11 3,553,695 3,551,375 (2,320) Norwegian Krone Sell 8/17/11 679,023 669,138 (9,885) Singapore Dollar Sell 8/17/11 940,910 940,910 — Swedish Krona Sell 8/17/11 254,504 249,664 (4,840) Swiss Franc Buy 8/17/11 3,996,462 4,012,982 (16,520) Credit Suisse AG Australian Dollar Sell 8/17/11 360,952 351,700 (9,252) British Pound Sell 8/17/11 822,539 818,275 (4,264) Canadian Dollar Buy 8/17/11 944,729 921,865 22,864 Euro Buy 8/17/11 1,599,793 1,569,732 30,061 Japanese Yen Buy 8/17/11 523,041 520,519 2,522 Norwegian Krone Buy 8/17/11 2,846,049 2,804,386 41,663 Swedish Krona Buy 8/17/11 20,551 20,140 411 Swiss Franc Buy 8/17/11 1,101,524 1,105,186 (3,662) 6 Putnam VT Global Equity Fund FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $127,719,507) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG Australian Dollar Sell 8/17/11 $2,815,491 $2,737,834 $(77,657) Canadian Dollar Sell 8/17/11 25,917 25,294 (623) Euro Buy 8/17/11 3,249,907 3,188,525 61,382 Swedish Krona Buy 8/17/11 365,186 357,935 7,251 Swiss Franc Buy 8/17/11 332,969 334,186 (1,217) Goldman Sachs International Australian Dollar Buy 8/17/11 1,458,746 1,422,619 36,127 British Pound Buy 8/17/11 68,090 67,754 336 Euro Sell 8/17/11 478,256 469,279 (8,977) Japanese Yen Sell 8/17/11 1,123,854 1,117,895 (5,959) Norwegian Krone Sell 8/17/11 4,201,205 4,137,588 (63,617) Swedish Krona Buy 8/17/11 377,239 369,708 7,531 HSBC Bank USA, National Association Australian Dollar Sell 8/17/11 3,967,700 3,873,286 (94,414) British Pound Buy 8/17/11 2,680,558 2,665,629 14,929 Euro Sell 8/17/11 5,236,597 5,139,354 (97,243) Hong Kong Dollar Sell 8/17/11 1,132,032 1,131,467 (565) Norwegian Krone Buy 8/17/11 2,286,605 2,256,242 30,363 Swiss Franc Sell 8/17/11 603,797 606,180 2,383 JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/17/11 5,921,516 5,775,059 146,457 British Pound Buy 8/17/11 1,262,233 1,255,663 6,570 Canadian Dollar Sell 8/17/11 528,916 516,475 (12,441) Euro Sell 8/17/11 3,712,791 3,643,102 (69,689) Hong Kong Dollar Buy 8/17/11 560,759 560,395 364 Japanese Yen Buy 8/17/11 493 491 2 Norwegian Krone Buy 8/17/11 193,109 190,286 2,823 Singapore Dollar Buy 8/17/11 2,775,702 2,773,088 2,614 Swedish Krona Sell 8/17/11 36,757 36,029 (728) Swiss Franc Sell 8/17/11 2,304,593 2,312,793 8,200 Royal Bank of Scotland PLC (The) Australian Dollar Buy 8/17/11 5,242,396 5,099,765 142,631 British Pound Buy 8/17/11 1,504,723 1,496,455 8,268 Canadian Dollar Buy 8/17/11 2,793,964 2,728,110 65,854 Euro Sell 8/17/11 1,230,733 1,208,031 (22,702) Israeli Shekel Buy 7/21/11 324,383 327,427 (3,044) Japanese Yen Sell 8/17/11 2,018,693 2,006,898 (11,795) Swedish Krona Buy 8/17/11 543,712 532,736 10,976 Swiss Franc Buy 8/17/11 2,148,525 2,157,046 (8,521) State Street Bank and Trust Co. Australian Dollar Sell 8/17/11 940,844 917,573 (23,271) Canadian Dollar Buy 8/17/11 630,407 615,684 14,723 Euro Buy 8/17/11 2,709,730 2,658,308 51,422 Israeli Shekel Buy 7/21/11 324,354 327,019 (2,665) Norwegian Krone Sell 8/17/11 927,095 913,136 (13,959) Swedish Krona Buy 8/17/11 1,728,708 1,694,926 33,782 UBS AG Australian Dollar Sell 8/17/11 825,720 805,375 (20,345) British Pound Buy 8/17/11 312,186 310,437 1,749 Canadian Dollar Buy 8/17/11 344,179 336,220 7,959 Euro Buy 8/17/11 1,216,667 1,194,266 22,401 Putnam VT Global Equity Fund 7 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $127,719,507) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Israeli Shekel Buy 7/21/11 $324,354 $327,591 $(3,237) Norwegian Krone Buy 8/17/11 2,385,782 2,350,771 35,011 Swedish Krona Sell 8/17/11 69,328 67,952 (1,376) Swiss Franc Buy 8/17/11 1,831,508 1,838,881 (7,373) Westpac Banking Corp. Australian Dollar Buy 8/17/11 3,400,505 3,313,086 87,419 British Pound Sell 8/17/11 1,842,442 1,833,362 (9,080) Canadian Dollar Buy 8/17/11 1,635,264 1,597,076 38,188 Euro Sell 8/17/11 2,456,825 2,410,753 (46,072) Japanese Yen Sell 8/17/11 570,716 567,767 (2,949) Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $21,296,201 $6,361,477 $— Consumer staples 14,367,913 — — Energy 29,885,612 4,447,694 — Financials 32,461,455 2,393,843 — Health care 26,566,559 2,324,910 — Industrials 18,123,459 11,882,574 — Information technology 19,180,514 8,271,624 127,578 Materials 20,779,035 7,296,921 — Telecommunication services 3,559,188 6,289,316 — Utilities — 1,637,501 — Total common stocks Short-term investments 4,322,190 40,633,660 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $182,071 $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 8 Putnam VT Global Equity Fund Statement of assets and liabilities 6/30/11 (Unaudited) Assets Investment in securities, at value, including $39,519,376 of securities on loan (Note 1): Unaffiliated issuers (identified cost $206,317,781) $238,027,084 Affiliated issuers (identified cost $44,182,140) (Notes 1 and 6) 44,182,140 Cash 269,340 Foreign currency (cost $146,826) (Note 1) 150,680 Dividends, interest and other receivables 840,341 Receivable for shares of the fund sold 1,501 Receivable for investments sold 1,995,051 Unrealized appreciation on forward currency contracts (Note 1) 1,077,716 Total assets Liabilities Payable for investments purchased 966,331 Payable for shares of the fund repurchased 170,832 Payable for compensation of Manager (Note 2) 137,438 Payable for investor servicing fees (Note 2) 8,902 Payable for custodian fees (Note 2) 35,268 Payable for Trustee compensation and expenses (Note 2) 172,949 Payable for administrative services (Note 2) 1,298 Payable for distribution fees (Note 2) 5,921 Unrealized depreciation on forward currency contracts (Note 1) 895,645 Collateral on securities loaned, at value (Note 1) 39,909,950 Collateral on certain derivative contracts, at value (Note 1) 50,000 Other accrued expenses 70,474 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 7) $338,803,749 Undistributed net investment income (Note 1) 939,971 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (127,560,408) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 31,935,533 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $214,755,241 Number of shares outstanding 18,000,802 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.93 Computation of net asset value Class IB Net assets $29,363,604 Number of shares outstanding 2,479,116 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.84 Statement of operations Six months ended 6/30/11 (Unaudited) Investment income Dividends (net of foreign tax of $259,218) $3,251,824 Interest (net of foreign tax of $272) (including interest income of $1,883 from investments in affiliated issuers) (Note 6) 2,206 Securities lending (Note 1) 106,487 Total investment income Expenses Compensation of Manager (Note 2) 846,256 Investor servicing fees (Note 2) 123,398 Custodian fees (Note 2) 30,175 Trustee compensation and expenses (Note 2) 8,629 Administrative services (Note 2) 3,771 Distribution fees — Class IB (Note 2) 37,082 Other 96,198 Total expenses Expense reduction (Note 2) (15,838) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 7,957,436 Net realized gain on foreign currency transactions (Note 1) 2,584,481 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (840,847) Net unrealized appreciation of investments during the period 14,516,505 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT Global Equity Fund 9 Statement of changes in net assets Six months ended Year ended 6/30/11* 12/31/10 Increase (decrease) in net assets Operations: Net investment income $2,230,846 $3,653,530 Net realized gain on investments and foreign currency transactions 10,541,917 10,089,848 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 13,675,658 7,788,648 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (4,372,674) (4,970,724) Class IB (549,883) (665,334) Increase in capital from settlement payments (Note 7) 102 — Decrease from capital share transactions (Note 4) (11,305,020) (32,444,181) Total increase (decrease) in net assets Net assets: Beginning of period 233,897,899 250,446,112 End of period (including undistributed net investment income of $939,971 and $3,631,682, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 10 Putnam VT Global Equity Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 6/30/11† .11 1.15 (.24) — e,f 11.59 * .45 * .45 * .93 * 22 * 12/31/10 .16 .86 (.24) — .91 g .91 g 1.61 123 12/31/09 .21 2.14 h (.02) — 30.16 h .94 i,j .93 i 2.45 i 103 12/31/08 .25 (6.75) (.32) .01 k,l .88 i .88 i 2.15 i 100 12/31/07 .18 1.08 (.33) — .89 i .89 i 1.23 i 86 12/31/06 .15 2.46 (.07) — .95 i .95 i 1.26 i 85 Class IB 6/30/11† .09 1.14 (.21) — e,f * .58 * .58 * .80 * 22 * 12/31/10 .13 .85 (.22) — 1.16 g 1.16 g 1.37 123 12/31/09 .19 2.13 h — — — h 1.19 i,j 1.18 i 2.20 i 103 12/31/08 .22 (6.69) (.28) .01 k,l 1.13 i 1.13 i 1.90 i 100 12/31/07 .14 1.07 (.30) — 1.14 i 1.14 i .99 i 86 12/31/06 .12 2.44 (.04) — 1.20 i 1.20 i 1.01 i 85 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note7). f Amount represents less than $0.01 per share. g Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to less than 0.01% of average net assets for the period ended December 31, 2010. h Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.08 per share outstanding on March 13, 2009. This payment resulted in an increase to total returns of 1.03% for the year ended December 31, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.04% 12/31/08 0.05 12/31/07 <0.01 12/31/06 <0.01 j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended December 31, 2009. k Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and The Hartford Financial Services Group and the Attorney Generals of New York State, Illinois and Connecticut which amounted to less than $0.01 per share based on the fund’s weighted average number of shares outstanding for the year ended December 31, 2008. l Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. Putnam VT Global Equity Fund 11 Notes to financial statements 6/30/11 (Unaudited) Note 1 — Significant accounting policies Putnam VT Global Equity Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing primarily in common stocks (growth or value stocks, or both) issued by large and midsized companies worldwide that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through June 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency 12 Putnam VT Global Equity Fund changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. E) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $72,382 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $390,888 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $78,980. F) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $39,519,376 and the fund received cash collateral of$39,909,950. G) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. H) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $137,153,407 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $1,885,492 12/31/11 92,164,880 12/31/16 43,103,035 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $251,448,839, resulting in gross unrealized appreciation and depreciation of $38,129,579 and $7,369,194, respectively, or net unrealized appreciation of $30,760,385. J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. K) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. L) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 46.4% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end Putnam VT Global Equity Fund 13 funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.800% of the next $5 billion, 0.750% of the next $10 billion, 0.700% of the next $10 billion, 0.650% of the next $50 billion, 0.630% of the next $50 billion, 0.620% of the next $100 billion, 0.615% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $5 under the expense offset arrangements and by $15,833 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $139, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $54,124,268 and $67,211,898, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/11 Year ended 12/31/10 Six months ended 6/30/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 54,228 $639,147 67,422 $688,126 106,602 $1,228,561 85,213 $814,289 Shares issued in connection with reinvestment of distributions 373,733 4,372,674 484,949 4,970,724 47,322 549,883 65,293 665,334 427,961 5,011,821 552,371 5,658,850 153,924 1,778,444 150,506 1,479,623 Shares repurchased (1,213,241) (14,102,573) (3,284,235) (32,665,811) (346,682) (3,992,712) (698,622) (6,916,843) Net decrease 14 Putnam VT Global Equity Fund Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $1,077,716 Payables $895,645 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $2,550,755 $2,550,755 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $(866,254) $(866,254) Total Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $1,883 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $31,683,338 and $31,683,817, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by PutnamManagement. Note 7 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $102 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT Global Equity Fund 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the followingconclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of yourfund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii)a contractual expense limitation applicable to all open-end funds of 20basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. 16 Putnam VT Global Equity Fund The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Global Core Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 4th 4th 4th Over the one-year, three-year and five-year periods ended December31, 2010, there were 77, 61 and 45 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed continued concern about your fund’s general underperformance, and in particular its fourth quartile performance over the one-, three- and five-year periods ended December 31, 2010, and considered the circumstances that may have contributed to this disappointing performance.
